•|J                                      RECEIVED IN
                                 qj[^r                                        COURT OF CRIMINAL APPIALS
                                                PD-1050-14 -         "
                        IN THE TEXAS COURT OF CRIMINAL APPEALS                       FEB 09 2015
COA 09-13-00180-CRpOj9p*y3jftfi)0181-CR,09-13-00182-CR/09-13-00183-CR
peter james MARTflOUB&QGCBJMlNAL appeal^                                          Afe®B A©osta, Ciatrte
                                                    §   In the 221st Judicial District
v.                            FEB 112013            § Court of Matgomery County, Texas,
                                                    §   Cause NO.12-03-02604-CR
STATE OF TEXAS, Appellee,, A             . n\*r\* §
                            Abel Acosta, Clerk
       MOTION     FOR EXTENSION OF TIME TO FILE                  A   MOTION   FOR REHEARING

Appellant Martin understands this Court REFUSED his petition for discretionary
review on this day February 4th,2015 and the current deadline for filing the
motion for       rehearing is February 19th,2015. Appellant respectfully requests
this Court       extend that deadline for thirty (30) additional days up to and in
cluding March 17th,2015, for the following reasons. Appellant is proceeding
in this case pro-se due to receiving ineffective assistance of trial and appeal
counsel.    It    appears     that Appellant's pro-se pleadings and arguments have been
inacticulately presented           and    therefore     were   probably misapprehended by this
Court in their essence. This' Court has previously granted appellant time ex
tensions in this case for his unrepresented status and obstacles as a prisoner.
This case had enough merit to require the Court to notify the Appellee to file
a response by January 15,2015 which was not filed in this case. Because this
case involves my assertions of false testimony, suppressed evidence and knowing
failure of       the    State    to   correct the false, misleading evidence presented in
trial, the appellee's failure to at least admit or deny the authenticity of
the presented suppressed evidence in the record (see Appx.31) constitutes      a
seperate violation of Due Process. Appellant Martin will not ask for another
extension of time to file a motion for rehearing and only requests thirty (30)
days time extension in order to formulate his arguments and authorities focus
ing on the issue of Rule 44.4 and it's application to his presented Appx.31
"Front-View" laser photo evidence suppressed at trial as proving his actual
innocence and being authorized to return to the trial court for fact findings
after a stay and abate order, and where is the line drawn at addressing false
testimony and suppressed evidence on direct appeal? See and compare, Michealwicz
v. State,186 S,W.3d 601,613-16(Tex.App.-Austin 2006 rehg ovrld, pet refd)(motion
for ex parte trial court hearing to inspect police report for alleged exculpa
tory or material evidence value, intended   to invoke Brady protections, was
proper procedural device to invoke on direct appeal), with, Perkins v. State,902
S.W.2d 88,102,supp.opinion,905 S.W.2d 452,453(Tex.App.-El Paso 1995)(claim of ex
pert witness's perjury about scientific study never intorduced in trial attached
to appeal rehearing motion; holding under Rochelle v. State,791 S.W.2d 121,124-
25(Tex.Crim.App.l990) APPEAL COURT HAD DISCRECTION TO CONSIDER THE STUDY IN
THE INTERESTS OF JUSTICE OR for Due process concerns) & State v. Fury,186 S.W.3d
67,72-73(Tex.App.-Hous.[l Dist]2005)(Brady claim of withheld photo evidence,
holding photo must support trial and appeal arguments, be material and demon
strate would cause           a   different       result in another trial, to be considered on
direct appeal).
       For- the    above     reasons,     Appellant     Martin       requests this Court GRANT him
an    extension    of    time    to   file      a motion for rehearing until March 17th,2015.
I certify and affirm placing a true and correct, copy of this motion into the
prison mailbox on February 5,2015 addressed to the Mongomery County D.A. office.

                                                         Peter James Martin,      #1846003,
                                                         Stiles Unit, 3060.FMc3514::
                                                         Beaumont, Texas 77705